Citation Nr: 0736882	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  98-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for loss of anal sphincter control with bowel dysfunction, 
status post (SP) scrotum and groin blood clots, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased rating for status post 
surgical release of lateral plica of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1982 to July 1982, and on active duty from April 1983 to July 
1983, October 1983 to February 1984, and from June 1984 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for SP 
surgical release of lateral plica of the left knee. 

Personal hearings were held at the RO in August 1998 and May 
2000.  Transcripts of those hearings are in the file.

Subsequent to the August 1998 hearing, a March 1999 RO 
hearing officer decision assigned a 10 percent rating for the 
left knee disorder.  In addition compensation was granted 
under 38 U.S.C. § 1151 for blood clots in scrotum and groin 
with claimed loss of anal sphincter with bowel dysfunction, 
and a 10 percent evaluation was assigned.  A March 2001 
rating decision thereafter rated the sphincter disorder as 30 
percent disabling, effective the date compensation was 
granted.

In June 2001, the Board remanded the issue pertaining to the 
left knee disorder for further evidentiary development.

In July 2005 Board remanded these issues for further 
evidentiary development.
They have now been returned to the Board for adjudication.



FINDINGS OF FACT

1. The symptoms associated with the veteran's service-
connected loss of anal sphincter control with bowel 
dysfunction are not shown to be manifested by extensive 
leakage and fairly frequent involuntary bowel movements.

2. The veteran's left knee disorder is not manifested by a 
limitation of flexion to 30 degrees; limitation of extension 
to 15 degrees; by objective evidence of either instability or 
subluxation; or, dislocation of cartilage with frequent 
episodes of locking, pain, and effusion into the joint. 


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for loss of anal 
sphincter control with bowel dysfunction, SP scrotum and 
groin blood clots is not warranted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2007).

2. The criteria for a disability rating in excess of 10 
percent for the veteran's left knee disorder have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (Codes) 5003, 5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2001 and August 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate his claims, and as warranted 
by law, affording VA examinations. VA informed the claimant 
of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claims were readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Criteria

With respect to each claim for an increased rating the Board 
is not concerned with service connection, as that has already 
been established.  Rather, it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back at least to the date of the claim are considered.  38 
C.F.R. § 4.1 (2007). 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. §§ 3.102, 4.3.  The veteran's statements describing 
his symptoms are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence (as required by the rating 
criteria).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I. Loss of anal sphincter control

VAMC medical records dated February 1991 note that the 
veteran was treated or complaints of bleeding from the rectum 
and 6 to 7 days of complaints of stomach cramps.

On December 23, 1991, the veteran was injured when he was 
accidentally pinned between two cars.  He was brought to the 
VAMC Buffalo emergency room for treatment.  He was noted to 
have contusions and numerous bruises of the left calf, leg, 
and thigh.  He underwent x-rays which revealed no fractures.  
He was treated with Demerol and told to return to the VA 
clinic for treatment in a few days.  After returning home his 
left leg began to swell and his pain increased.  He 
subsequently was taken to the Erie County Medical Center 
(ECMC) where on December 24, 1991 he underwent exploratory 
surgery of the left thigh with drainage of a hematoma, 
irrigation, ligation of bleeding vessels, and insertion of 
drains.  On December 29, 1991 he again was operated on to 
evacuate a perineal hematoma. 

In May 1997 the veteran filed a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for left hip and leg injury, 
residuals of blood clots in scrotum and groin, loss of 
control of sphincter muscles, and bowel dysfunction due to VA 
medical treatment.

At a February 1999 VA rectum and anus examination the 
examiner noted that a review of the records revealed the 
veteran was involved in a car accident in 1991 sustaining a 
large perineal hematoma that required incision and drainage.  
Following surgery he had an urgency to defecate and fecal 
incontinence that had persisted to the present day.  There 
was no history of weight loss and the veteran was described 
as well developed and nourished.  It was noted that a May 
1992 EMG of the left external anal sphincter showed findings 
indicating an incomplete injury to the peripheral pudendal 
nerve especially on the left side and manometry showed poor 
compliance of the rectum.  The veteran stated that he had on 
the average two bowel movements a day and that incontinence 
occured when his stools were soft or when he had diarrhea.  
There was soiling of his underwear and occasional blood on 
toilet paper. The veteran refused to use pads.  Examination 
revealed a scar on the left side anterior anal verge 
extending outward to the perianal skin.  The anal orifice was 
not tightly closed.  There was no evidence of chronic 
irritation, sinuses, or masses.  On digital rectal 
examination a band was palpable on the left side of the 
orifice.  On straining there was no evidence of prolapse, 
hemorrhoids, or mucosa.  The diagnosis was SP perianal 
hematoma with impairment of anal sphincter control. 

A January 2001 VA examination noted the rectal orifice was 
dark red due to chronic irritation.  There was no evidence of 
chronic revision masses, cyanosis, fistula, or bleeding.  On 
digital examination a palpable band was noted on the left 
side of orifice corresponding to the scar.  There was mild 
laxity of the anal sphincter with weakness and involuntary 
contraction.  The lumen size filled adequately without 
induration or bleeding.  There was no evidence of straining 
or prolapse and no hemorrhoids.  It was again reported that 
the veteran had experienced no weight loss.  The veteran 
reported the use of adult diapers and episodes of fecal 
incontinence which occasionally soiled his underwear.  The 
diagnoses were SP perineal hematoma; bad anal sphincter 
control; and fecal incontinence.  The examiner opined that:

Following the veteran's scrotal hematoma 
evacuation, there appears to be some 
damage to the fibers of the peripheral 
pudendal nerve controlling the anal 
sphincter resulting in incomplete 
sphincter compliance with certain fecal 
consistency resulting in fecal 
incontinence.  It is my opinion that this 
disability is mild-moderate.

A February 2003 VA rectum examination report noted that the 
veteran stated that on December 23, 1991, he was struck by a 
car and brought to the VAMC emergency room where he was 
examined and later sent home on Darvocet.  Later that night 
due to pain he was taken to the Erie County Medical Center.  
He was operated on for soft tissue damage and given blood.  
Post operatively he developed a collection of blood in the 
perineal and scrotal areas and underwent further surgical 
procedure for drainage of hematoma.  Following the procedure 
he developed incontinence of stool.  Testing revealed injury 
to the pudendal nerve system serving the anal sphincter.  The 
veteran reported he required diapers for the first several 
years.  This has improved over the past few years but he 
still had incomplete control.  He used protective pads at 
night.  He reported that he did not leave home in the morning 
until he had from 3 to 5 bowel movements.  He avoided eating 
meals outside of his home.  Physical examination revealed an 
obvious depression deformity of the musculature of the left 
lateral thigh.  Examination of the anus revealed reduced 
sphincter tone with tenderness on digital examination of the 
anal canal.  

At the time of VA joint examination in August 2005, the 
veteran reported that he had frequent fecal incontinence when 
he sat for a prolonged period of time.  He was described as 
being in no acute distress at the time of examination.  He 
reported that he wore pads at night and diapers during the 
day if he anticipated incontinence.  

VA outpatient treatment records compiled during the appeal 
period contain no other relevant information as to rectal 
symptoms.

Analysis

The RO has assigned a 30 percent rating for loss of anal 
sphincter control under Diagnostic Code (Code) 7332, rectum 
and anus, impairment of sphincter.  This Code warrants a 10 
percent rating if the impairment is manifested by constant 
slight, or occasional moderate leakage; a 30 percent rating 
is warranted for occasional involuntary bowel movements that 
necessitate the wearing of a pad; a 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements. 38 C.F.R. § 4.114.

After considering all of the evidence of record, the Board 
finds that the veteran's loss of sphincter control with 
incontinence disability does not warrant a rating in excess 
of 30 percent. The preponderance of the medical evidence of 
record is against finding that the criteria set out in 38 
C.F.R. § 4.114, Code 7332 for an increased rating have been 
met.

During the February 2003 VA examination the veteran informed 
VA that he used pads constantly for several years after his 
injury, but his control had improved during the past few 
years.  The Board notes that during the February 1999 VA 
examination he reported that he had on the average two bowel 
movements a day and indicated that incontinence occured when 
his stools were soft or when he had diarrhea.  In addition 
the examiner reported that he refused to use pads.  The 
examiner found no evidence of prolapse, hemorrhoids, or 
mucosa upon straining.  During the January 2001 VA 
examination mild laxity of the anal sphincter was noted. The 
examiner opined the disability was mild-moderate. During the 
January 2003 VA examination reduced anal sphincter tone with 
tenderness was noted. 

The Board notes that none of the examinations, nor VA 
outpatient treatment records, reveal a necessity to wear pads 
on a consistent basis, or that the veteran had extensive 
leakage and fairly frequent involuntary bowel movements.  The 
evidence suggests that the veteran's disability is no more 
than mild to moderate.  Even conceding, for purposes of 
rating the instant disability that the veteran did in fact 
require the wearing of a pad due to involuntary voiding, 
this, in and of itself, does not warrant the assignment of a 
higher 60 percent rating. Rather, the probative clinical 
evidence and opinion of record, versus the allegations made 
by the veteran concerning the frequency of his incontinence, 
shows that the appellant, at no time during the course of 
this appeal, suffered from extensive leakage and fairly 
frequent involuntary bowel movements.  Such a finding, in the 
opinion of the Board, is consistent with the finding of the 
three examining physicians, in 1999, 2001, and 2003, who 
found, respectively, "the anal orifice is not tightly 
closed;" there was mild laxity of the anal sphincter, and 
the disability was no more than mild to moderate; and, there 
was reduced sphincter tone.

While the veteran's statements describing his symptoms are 
considered to be competent evidence, Espiritu, 2 Vet. App. 
492 (1992), they must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria.  This evidence does not suggest the veteran's loss 
of anal sphincter control
disorder has been disabling to a degree warranting a rating 
in excess of 30 percent. Hence, the appeal must be denied.

II. Left knee

A January 2001 VA examination report noted that the veteran 
ambulated with mild arthralgia.  Bilateral extremities 
measurements were: circumference of the calves 39 cm left, 38 
cm right; patella 36.5 cm bilaterally; and, quadriceps 43 cm 
bilaterally.  There was no evidence of swelling or joint 
effusion, left medial aspect.  Ambulation produced pain in 
the posterior lateral region as well as in the medial 
suprapattelar region.  There was gross crepitation on passive 
ROM and severe medial suprapatellar pain.  Stress testing 
revealed the anterior cruciate ligament, posterior cruciate 
ligament, medial and collateral ligaments to all be intact.  
The range of motion (ROM) was to 110 degrees of flexion, and 
0 degrees of extension with pain at 110 degrees.  Strength 
was to 4/5 on the left and deep tendon reflexes were 2+.  
Sensory testing was intact with light touch and pinprick. 

A February 2003 VA joints examination report noted that the 
veteran sustained a crush injury to the left thigh on 
December 23, 1991.  He was initially seen at the VAMC where 
he reportedly underwent radiographs and discharged home.  He 
has had continuing difficulties with his left hip and knee 
with significant pain.  

The veteran ambulated with a mildly arthralgic gait.  There 
were well healed arthroscopic portals of the left knee.  
There was no effusion, strength was 4/5, and the knee was 
stable to ligamentous testing.  ROM was to 120 degrees of 
flexion, and 0 degrees of extension. 

An August 2005 VA examination report noted that the left knee 
was slightly swollen and tender on deep palpation 
particularly on the inner aspect of the patella.  On flexion 
and extension multiple pops and clicks were noted inside the 
left knee.  ROM was to 130 degrees of flexion, and 0 degrees 
of extension with pain at 125 and -5 degrees.  The left knee 
was stable. McMurray test was positive. Repetitive exercise 
reduced ROM to 0-120 degrees due primarily to pain and lack 
of endurance.  The examiner noted that x-rays from February 
2003 were normal and x-rays taken at the time of examination 
were unremarkable except for an osteopyte.  The examiner 
noted that the veteran was markedly impaired in mobility due 
to left knee pain. The examiner noted that the veteran was 
unemployable in his chosen field as a recreation therapist 
due to an inability to sit, walk or stand for long periods of 
time.  

Further he opined that it was at least as likely as not that 
the left knee condition was multifactorily contributed to by 
the service connected injury in 1983 as well as by subsequent 
post-service injury in 1990 each making a 50 percent 
contribution.  He further noted that the veteran reported ROM 
was markedly limited during flare-ups which were caused by 
his overdoing his running.  He added that during flare-ups he 
could hardly walk but it improved after a day or two of rest.  
The additional disability in terms of precise measurement of 
loss of motion during flare-ups cannot be stated since he was 
not in a flare-up at the time of examination.

Analysis 

The veteran's left knee disorder, SP surgical release of the 
lateral plica, is rated as 10 percent disabling under 
Diagnostic Code 5259. Under that code, a single 10 percent 
rating is for application for semilunar removal of cartilage 
with symptomatology. A higher disability evaluation is not 
provided under this code. 38 C.F.R. § 4.71a.

Therefore, the Board must determine whether the medical 
evidence of record supports an increased disability rating 
under any other applicable diagnostic code.

Under 38 C.F.R. § 4.71a, Code 5010, traumatic arthritis is 
rated in accordance with Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint or joints involved.

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Code 5256 does not apply. 
Nor does 38 C.F.R. § 4.71a, Code 5262 in the absence of 
service connected tibia and fibula impairment.

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, and a 20 percent is assigned 
where there is moderate instability. 38 C.F.R. § 4.71a, Code 
5257.

Under Code 5258, cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent rating. 38 C.F.R. § 4.71a.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted. A limitation of 
flexion to 30 degrees warrants a 20 percent rating. Id.

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable. Id.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion. 38 C.F.R. § 4.71a, 
Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14. Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257. More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule. "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc.' Webster's New 
World Dictionary, Third College Edition (1988), 871."Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828. In any event, rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The RO initially rated the veteran's left knee disability by 
analogy to Code 5257.  However, as no lateral instability or 
subluxation has been shown by examination of the left knee, 
the RO determined the left knee disorder was more properly 
rated under Code 5259.  See Supplemental Statement of the 
Case dated March 2006.

In order to receive a rating higher than 10 percent for the 
left knee, the evidence must show either moderate recurrent 
subluxation or lateral instability (Code 5257), knee flexion 
limited to 30 degrees or less (Code 5260); knee extension 
limited to 15 degrees or more (Code 5261); or a dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (Code 5258). 38 C.F.R. § 
4.71a. As previously mentioned, the application of either 
Code 5256 or 5262, under the facts of this case, is not 
warranted.

Here, no instability of the left knee was found by VA 
examinations in 
January 2001, February 2003, and August 2005.  Therefore, the 
veteran does not warrant a separate disability rating under 
38 C.F.R. § 4.71a, Code 5257.

The evidence also fails to show that flexion of the left leg 
is limited to 30 degrees, such that a rating of 20 percent 
would be for assignment under Code 5260. Further, limitation 
of extension to 15 degrees or more is not shown.  While a 
limitation of knee motion was clinically documented during 
the above VA examinations, the reported limitations did not 
warrant an increase or even a compensable rating. Further, X-
ray findings do not show evidence of dislocated semilunar 
cartilage or impairment of either tibia or fibula. As such, a 
20 percent rating under Code 5258 cannot be awarded.

The Board finds that the 10 percent rating assigned for the 
left knee adequately compensates any pain, swelling, or other 
functional loss that he may experience due to this disorder. 
The medical evidence of record does not show that the veteran 
has any additional limitation of motion, or functional loss, 
which would entitle him to a higher rating for the left knee 
under any of the applicable Codes. 

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes, incoordination on use, or objectively demonstrable 
weakness. It is also observed that in the course of the 
August 2005 VA orthopedic examination the examiner noted that 
the veteran was still actively running.  

While the Board acknowledges the appellant's complaints of 
pain, the record shows that he is adequately compensated by 
the rating assigned to his left knee disability. Thus, 
entitlement to a rating higher than 10 percent for the left 
knee is denied.

The veteran's statements describing his symptoms are 
considered to be competent evidence. Espiritu. These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria. In this regard, however, the competent medical 
evidence discussed above is of far greater probative value.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the left knee disorder does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1). In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization. Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching his decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent, for loss of 
anal sphincter control with bowel dysfunction is denied.

Entitlement to a rating in excess of 10 percent, for SP 
surgical release of lateral plica of the left knee is denied.





____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


